Table of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [x] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material under Rule14a-12 AMES NATIONAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Table of Contents March 17, 2017 Dear Shareholder: You are cordially invited to attend the 2017 Annual Meeting of Shareholders of Ames National Corporation (“Company”) to be held Wednesday, April 26, 2017, at Reiman Gardens, 1407 University Boulevard, Ames, Iowa. Registration begins at 4:00 p.m., with the Annual Meeting to commence at 4:30 p.m. In connection with the Annual Meeting, we have prepared a Notice of Annual Meeting of Shareholders, a Proxy Statement and our 2016 Annual Report on Form 10-K. On or about March 17, 2017, we began mailing to our shareholders a Notice of Internet Availability of Proxy Materials containing instructions on how to access these materials online at the Company’s website. Four proposals will be voted upon at the Annual Meeting, consisting of (i) the election of directors, (ii) an advisory vote approving the compensation of the Company’s executive officers as disclosed in the Proxy Statement, (iii) an advisory vote on the frequency of future shareholder advisory votes for approval of executive compensation, and (iv) the ratification of the appointment of CliftonLarsonAllen LLP as the Company’s independent registered public accounting firm for 2017. The Board of Directors of the Company presently consists of ten directors, three of whose terms of service will expire at the Annual Meeting. Two of the three directors whose terms are expiring have been nominated by the Board of Directors to stand for re-election to a three-year term. I will not stand for re-election as I have reached the mandatory retirement age for directors as established by Company policy. One individual who has not previously served as director has been nominated for election at the Annual Meeting. Consequently, you will be asked to vote on the election of three members of the Board of Directors. The Annual Meeting will also provide management with the opportunity to report on the operations and activities of the Company and will give shareholders time to ask questions. Your vote is important regardless of the number of shares you own. Whether or not you plan to attend the Annual Meeting, the Board of Directors encourages you to submit your proxy via the Internet or to mark, sign and return the proxy card if you have requested to receive printed annual meeting information the Company will be mailing on or around March 17, 2017. If you submit your proxy via the Internet, the web address is www.amesnational.com and you should use the identification numbers indicated on the Notice of Internet Availability of Proxy Materials. Submitting your proxy via the Internet or returning the proxy card will not prevent you from voting in person at the Annual Meeting, but will assure that your vote is counted if you are unable to attend. On behalf of the Boards of Directors, officers and staff of Ames National Corporation, Boone Bank & Trust Co., First National Bank, Reliance State Bank, State Bank & Trust Co. and United Bank & Trust NA, we thank you for your continued support and look forward to visiting with you at the Annual Meeting. Sincerely, /s/ Douglas C. Gustafson Douglas C. Gustafson Chairman Table of Contents AMES NATIONAL CORPORATION 405 5th Street Ames, Iowa 50010 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS April 26, 2017 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Ames National Corporation, an Iowa corporation (the “Company”), will be held on Wednesday, April26, 2017, at 4:30 p.m., local time, at Reiman Gardens, 1407 University Boulevard, Ames, Iowa, and at any adjournment or postponement thereof (the “Meeting”), for the following purposes: 1. To elect three members of the Board of Directors who will serve for a three-year term. 2. To hold an advisory vote to approve the compensation of the Company’s named executive officers as disclosed in the Proxy Statement. 3. To hold an advisory vote on the frequency of future shareholder advisory votes for approval of executive compensation. 4. To ratify the appointment of CliftonLarsonAllen LLP as the Company’s independent registered public accounting firm for 2017. 5. To consider such other business as may properly be brought before the Meeting. Important Notice Regarding the Internet Availability of Proxy Materials for the Meeting to be held on April 26, 2017 The Company is mailing to its shareholders a Notice of Internet Availability of Proxy Materials (“Notice of Availability”), rather than mailing a paper copy of the proxy materials. The Notice of Availability contains instructions on how to access the proxy materials on the Internet, as well as instructions for obtaining a paper copy. Any shareholder who requests to receive a paper copy of the proxy materials will receive a full set of paper proxy materials without charge by U.S. mail. Internet availability of proxy materials will reduce the Company’s costs to print and distribute its proxy materials. You may vote if you are a shareholder of record on March 1, 2017. It is important that your shares be represented and voted at the Meeting. The Board of Directors recommends that you vote your shares in the manner described in the Proxy Statement. Please vote in one of the following ways: • VISIT WWW.AMESNATIONAL.COM TO VIEW THE PROXY MATERIALS AND VOTE VIA THE INTERNET, using the identification numbers indicated on the Notice of Availability or proxy card mailed to you; • MARK, SIGN, DATE AND PROMPTLY RETURN THE PROXY CARD if you have requested to receive a paper copy of the proxy materials; or • VOTE BY WRITTEN BALLOT at the Meeting. By Order of the Board of Directors March 17, 2017 John P. Nelson Ames, Iowa Executive Vice President and Secretary Table of Contents TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE MEETING AND VOTING 1 CORPORATE GOVERNANCE 7 Board of Directors 7 Director Independence 8 Meetings 8 Board Committees 8 Nominations for Directors 9 Leadership Structure 10 Risk Oversight 10 Shareholder Communications 11 Director Attendance at Annual Meetings 11 Director Compensation for 2016 11 PROPOSALS TO BE VOTED ON AT MEETING 13 Proposal 1 –Election of Directors 13 Proposal 2— Advisory Vote on Compensation of Named Executive Officers 16 Proposal 3 Advisory Vote on Frequency of Future Shareholder Advisory Votes on Executive Compensation. 17 Proposal 4 – Ratification of Appointment of Public Accounting Firm 18 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 19 Directors and Named Executive Officers 19 Other Beneficial Owners 21 Section 16(a) Beneficial Ownership Reporting Compliance 22 EXECUTIVE COMPENSATION 22 Compensation Discussion and Analysis 22 Compensation Committee Procedures for 2016 28 Summary Compensation Table for 2016 29 Grants of Plan-Based Awards Table for 2016 31 Compensation Committee Report 32 Compensation Committee Interlocks and Insider Participation 32 LOANS TO DIRECTORS AND EXECUTIVE OFFICERS AND RELATED
